United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2669
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                               DeJuan Thornton

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: April 21, 2016
                            Filed: April 25, 2016
                                [Unpublished]
                               ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       DeJuan Thornton, a federal prisoner, appeals the district court’s1 order
committing him for treatment under 18 U.S.C. § 4245. To be timely, Mr. Thornton’s
notice of appeal from the final judgment, entered on March 6, 2015, had to be filed
by May 5, 2015. See Fed. R. App. P. 4(a)(1)(B) (providing 60 days to appeal in civil
case involving government as party). The notice of appeal was filed on May 26, 2015.
Even if we were to consider it to have been filed on May 19--the date it bears, cf. Fed.
R. App. P. 4(c)(1) (prison mailbox rule)--it would still be untimely, and therefore we
lack jurisdiction over this civil appeal. See Dieser v. Cont’l Cas. Co., 440 F.3d 920,
923 (8th Cir. 2006) (holding that requirement of timely notice of appeal is mandatory
and jurisdictional, and that federal court will raise jurisdiction issues sua sponte).

        Accordingly, the appeal is dismissed, and the pending motions are denied as
moot.
                        ______________________________




        1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.
                                          -2-